Citation Nr: 1506087	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection a cervical spine disability, to include as secondary to service-connected left knee disability.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for neuropathy of the left upper extremity to include as secondary to cervical spine disability.

6.  Entitlement to a disability rating greater than 20 percent for left knee instability.

7.  Entitlement to a disability rating greater than 10 percent for left knee arthritis.  

8.  Entitlement to a disability rating greater than 10 percent for right knee arthritis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1977 to June 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2010, December 2011, and February 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the Muskogee RO.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for cervical and lumbar spine disabilities have been recharacterized as petitions to reopen for new and material evidence.  38 C.F.R. § 3.156.  Review of the record shows the RO issued a final denial on these issues in January 2007.  The February 2012 rating decision denied claims for service connection for cervical and lumbar spine disabilities on a de novo basis. However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's apparent finding that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied cervical spine and lumbar spine claims ought to be reopened before addressing the merits of the claim.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below.  

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for cervical and lumbar spine disabilities has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claims for service connection for cervical spine disability and lumbar spine disabilities as well as claims for service connection for left upper extremity neuropathy, higher ratings for bilateral knee disabilities and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in January 2007, claims for service connection for neck and back conditions (cervical and lumbar spine) were denied and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the January 2007 rating decision is new and raises a reasonable possibility of substantiating the underlying claims of service connection for cervical and lumbar spine disabilities. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claims to reopen the previously denied issue of entitlement to service connection for cervical spine and lumbar spine disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  With regard to these claims to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



Law and Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for cervical spine and lumbar spine disabilities.

In January 2007, the RO denied service connection for neck and back conditions on the basis that there was no evidence that either condition occurred in or was caused by military service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In 2010, the Veteran sought to reopen these claims.  The current appeal arises from the RO's February 2012 rating decision that continued the previous denials of service connection for neck and back disabilities.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in January 2007 consisted of service treatment records, which show the Veteran was treated for a single episode of low back pain in June 1978.  These records are negative for complaints or findings pertaining to the neck.  Post-service treatment records dated in 2006, show the Veteran was treated for complaints of neck pain after his grandson jumped over the bed on top of him.  He was diagnosed with neck strain/pain.  As noted previously, in denying the Veteran's claims, the RO basically found no evidence of current neck or back conditions related to service.

Since the January 2007 rating decision, newly-received evidence includes X-ray findings from a VA examination in February 2011, that show degenerative arthritis of the cervical and lumbar spine.  Other newly-received evidence includes the Veteran's testimony from the December 2014 Board hearing.  At that time he provided his account of an in-service accident in which he injured his back and neck at the same time he injured his service-connected left knee.  He also testified that he has had continuous neck and back problems since service.  The Veteran is competent to report the onset of neck and back pain during and after service since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claims.  His personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted. 

REMAND

The Veteran seeks service connection for cervical spine and lumbar spine disabilities as well as left upper extremity neuropathy that he contends had their onset during his military service.  He contends that he injured his neck and low back in the same incident in which he injured his left knee.  See December 2014 hearing transcript (Tr.) at pages 3-4.  In the alternative, he claims these disabilities are caused, or made worse, by his service-connected knee and/or other disabilities.  See March 2013 VA examination report.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.

Service treatment records confirm the Veteran was treated for a soft tissue injury after getting kicked by another private.  His complaints however were confined to the left knee with no complaints or findings pertaining to the neck or back.  See service treatment record dated July 28 1977, August 3, 1977.  Subsequently dated records show a single complaint of low back pain, along with dyspnea and headaches.  See Emergency Room Treatment Record dated June 3, 1978.  

The earliest relevant post-service evidence is found in VA treatment records dated in 2006, when the Veteran was treated for a neck injury after playing with his grandson.  See VA Progress Note dated August 22, 2006.  Other VA treatment records show a diagnosis of chronic cervicalgia without evidence of radiculopathy.  See VA Primary Care Note dated December 9, 2010.  Even more recently, the Veteran has been diagnosed with degenerative arthritis of the cervical spine and degenerative arthritis of the lumbar spine.  See VA Examination Reports dated in February 2011 and March 2013.  

Unfortunately, the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's neck, back, and left upper extremity problems and his military service.  Therefore a medical opinion is needed addressing the etiology and onset of the Veteran's current disabilities.  In addition, because he claims, in the alternative, that these problems are caused, or made worse, by other service-connected disabilities, the VA examiner should also opine as to whether any diagnosed neck, back, and left upper extremity disorders are at least likely as not due to or aggravated by any of his service-connected disabilities, particularly his left knee condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon supra; see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).

The Veteran also contends that his service-connected bilateral knee arthritis and left knee instability are more disabling than their current evaluations reflect.  Review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examination since February 2011, and the symptoms he testified to at his 2014 hearing indicate a worsening of his knee disabilities.  As there may have been significant changes in the Veteran's service-connected disabilities since the previous examinations in 2011, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matters should be remanded for new VA examinations so that a detailed picture of the current state of her disabilities may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

The Board notes that the TDIU claim is inextricably intertwined with the increased rating claims.  A positive decision on any of the above claims, particularly the appropriate ratings for his knee disabilities, could have a significant impact upon his TDIU claim.  Similarly, a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance.  Thus, adjudication of the TDIU issue must be deferred.  In doing so, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  With regard to whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his knees, neck, back, and left upper extremity, symptoms, that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Then, schedule the Veteran for a VA examination regarding his cervical spine, lumbar spine, and left upper extremity conditions.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

Based on what is medically known about musculoskeletal disorders, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine and cervicalgia--as well as any other neck, back, or left upper extremity disorders present at the examination-had their clinical onset or are otherwise related to the Veteran's military service.  

In providing an opinion, the examiner should discuss the Veteran's in-service injury in July 1977, the episode of back pain in June 1978, and the post-service intervening injury in August 2006.  the Veteran's statements regarding his reported history of neck and back injuries during service.  Specifically, he/she should discuss the likelihood that any currently diagnosed degenerative arthritis of the cervical and lumbar spine would have resulted from the documented in-service injury as opposed to some other pathology from the intervening post-service injury.  The examiner should remain mindful of the fact that the Veteran is competent to say he injured his neck and back during service, even if they are not actually documented in service treatment records and that these assertions must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having sustained such injuries during service.

If any diagnosed neck, back or left upper extremity disorder cannot be regarded as having had its onset during service, the examiner should then provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the previously diagnosed degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine and cervicalgia--as well as any other neck, back, or left upper extremity disorders shown on current examination-is caused by, secondary to or aggravated by his service-connected knee disabilities or any other disability from which he currently suffers.  If aggravation is found, the examiner should identify the baseline level of severity of the neck, back, or left upper extremity disorders disabilities to the extent possible. In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, schedule the Veteran for an appropriate VA examinations to determine the current degree of severity of his service connected, bilateral degenerative joint disease of the knees, and left knee instability.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  

The examiner should conduct range of motion testing for each knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination coordination associated with both the left and the right knee.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the right and left knees and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.

The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace.

Finally, identify the limitation of activity imposed by the Veteran's service-connected left and right knee disabilities with a full description of the effects each knee disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether the service-connected knee disabilities cause marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment. 

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


